Citation Nr: 1749512	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) syndrome with bruxism.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the issue on appeal in June 2015.


FINDINGS OF FACT

1.  Prior to August 8, 2017, the Veteran's TMJ syndrome with bruxism approximated interincisal range limited to 31 to 40 mm.

2.  Beginning August 8, 2017, the Veteran's TMJ syndrome with bruxism approximated interincisal range limited to 20 to 30 mm; or 30 to 34 mm with dietary restrictions to soft foods.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TMJ syndrome with bruxism prior to August 8, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150 Diagnostic Code 9905 (2016).

2.  The criteria for a rating of 20 percent, but no greater, for TMJ syndrome with bruxism beginning August 8, 2017, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150 Diagnostic Code 9905 (2016, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding  of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  In obtaining updated VA treatment records, sending a June 2015 development letter, and obtaining a March 2016 VA examination report, the agency of original jurisdiction substantially complied with the Board's June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's TMJ syndrome with bruxism is rated under Diagnostic Code (DC) 9999-9905, and is thus rated by analogy under the criteria of DC 9905.  See 38 C.F.R. §§ 4.20, 4.27.

Effective September 10, 2017, regulations regarding DC 9905 were revised.  See 82 Fed. Reg. 36080, 36,083 (August 3, 2017).  Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, that when an increase is warranted based solely on the revised criteria, the effective date for the increase cannot be earlier than the effective date of the revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under DC 9905 prior to September 10, 2017, for limited of motion of temporomandibular articulation: interincisal range of 0 to 10 millimeters (mm) warrants a 40 percent rating; 11 to 20 mm warrants 30 percent; 20 to 30 mm warrants 20 percent; and 31 to 40 mm warrants 10 percent.  Range of lateral excursion of 0 to 4 mm warrants a 10 percent rating.  Ratings for limited interincisal movement are not to be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150 (2016).

Under DC 9905 beginning September 10, 2017, for temporomandibular disorder (TMD), interincisal range of 0 to 10 mm of maximum unassisted vertical opening; with dietary restrictions to all mechanically altered foods warrants a 50 percent rating; without dietary restrictions to mechanically altered foods warrants 40 percent.  Interincisal range of 11 to 20 mm of maximum unassisted vertical opening: with dietary restrictions to all mechanically altered foods warrants 40 percent; without dietary restrictions to mechanically altered foods warrants 30 percent.  Interincisal range of 21 to 29 mm of maximum unassisted vertical opening: with dietary restrictions to full liquid and pureed foods warrants 40 percent; with dietary restrictions to soft and semi-solid foods warrants 30 percent; without dietary restrictions to mechanically altered foods warrants 20 percent.  Interincisal range of 30 to 34 mm of maximum unassisted vertical opening: with dietary restrictions to full liquid and pureed foods warrants 30 percent; with dietary restrictions to soft and semi-solid foods warrants 20 percent; without dietary restrictions to mechanically altered foods warrants 10 percent.   Lateral excursion range of motion of 0 to 4 mm warrants 10 percent.  38 C.F.R. § 4.150 (2017).

Ratings for limited interincisal movement are not combined with ratings for limited lateral excursion.  For VA compensation purposes, the normal maximum unassisted range of vertical jaw opening is from 35 to 50 mm.  For VA compensation purposes, mechanically altered foods are defined as altered by blending, chopping, grinding or mashing so that they are easy to chew and swallow. There are four levels of mechanically altered foods: full liquid, puree, soft, and semisolid foods.  To warrant elevation based on mechanically altered foods, the use of texture-modified diets must be recorded or verified by a physician.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On August 2010 VA examination, on temporomandibular joint assessment, the Veteran had a right to left deviation and interincisal distance of 42 mm on maximum opening.  Maximum left and right lateral movements were 14 mm.  On maximum opening, the Veteran deviated to the left 3-4 mm at the end of the motion with no crepitation or popping noted in the TM joints.  The Veteran had some pain to palpation in the left lateral pterygoid with no other muscular pain noted.  The Veteran described use of over the counter occlusal guards at the time.  

A December 2010 private evaluation from Dr. K.H.D. contains assessments of bilateral TMJ soreness; history of bruxism; and attrition of teeth due to the bruxism that had progressed to a point that the Veteran would need orthodontics to align her teeth and crowns and bridges or implants to restore her teeth.

A March 2013 VA treatment note reflects that the Veteran had just completed braces to treat TMJ pain and was mostly symptom free at that time.  The Veteran reported a history of pain on chewing in connection with her TMJ.  On occlusional examination, there was noted to have been a normal mandibular relationship.

On June 2015 VA treatment, the Veteran reported spontaneous pain, popping or clicking, crepitus, pain with opening and chewing, and limited opening.  Occlusal findings were normal mandibular relationship.  The Veteran also submitted further treatment records from Dr. K.H.D. through July 2015, which did not reveal a substantial difference in the Veteran's TMJ condition from previous evaluations.

On March 2016 VA examination, the Veteran reported TMJ flare-ups of pain, during which she took over the counter Motrin and switched to a softer diet.  On range of motion testing, lateral excursion was 12 mm on the right and 13 mm on the left.  There was no pain noted on examination, or evidence of pain with chewing.  There was noted to be evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and evidence of crepitus or clicking of joints or soft tissue of the right TMJ.  The Veteran did not exhibit any limitations in range of motion in interincisal, right and left lateral movements.  There were no radiographic changes to either joint and slight crepitus on right side.  It was noted that the Veteran had had a mandibular fixed bridge placed in anterior as a result of her "wearing down" her teeth, and no other disorders outside of her bruxism habit.  

On June 2016 VA dental oral hygiene treatment, it was noted that the Veteran had no dental complaints at the time.  On pain screening, the Veteran rated her pain level as 0, and on examination no oral pathology was noted at the time.

The Veteran also submitted private evaluation from Dr. D.O. dated August 8, 2017.  It was noted that the Veteran had anterior displacement of the articular disc with reduction on the left, with episodes of locking and bruxism.  Instructions to the Veteran were noted to be soft diet, ice, decreased clenching, and strengthening exercises.  Maximum opening was 33 mm, right lateral excursion was 10 mm, and left lateral excursion was 12 mm.

In this case, a rating in excess of 10 percent for the Veteran's TMJ syndrome with bruxism is not warranted prior to August 8, 2017; and a rating of 20 percent, but no greater, for such disability is warranted as of that date.

Resolving reasonable doubt in the Veteran's favor, Dr. D.O.'s August 8, 2017, private examination findings of maximum opening of 33 mm and instructions from Dr. D.O. for a soft diet meet the criteria for a 20 percent rating under DC 9905, effective September 10, 2017.  The revised DC 9905 was not effective as of the August 8, 2017, date of Dr. D.O.'s examination.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that, as of the date of that examination, the Veteran's TMJ syndrome-with the new, worsened findings of interincisal range of 33 mm of maximum vertical opening and a soft diet requirement-reasonably approximated TMJ disability of interincisal range of 20 to 30 mm.  It therefore warrants a 20 percent rating under the former version of DC 9905 as of that date.  

A rating in excess of 10 percent prior to August 8, 2017, is not warranted.  Dr. D.O.'s examination is the earliest point that the record reflects interincisal range limited to anywhere near 33 mm; the Veteran did not exhibit any limitations in range of motion in interincisal or right and left lateral movements on June 2016 VA examination, and no findings or complaints of limited motion or related symptomatology was noted on June 2016 dental treatment.  Likewise, Dr. D.O.'s evaluation was earliest time it was found that a soft food dietary restriction due to the Veteran's disability was noted.  Previously, she had reported switching to softer foods only during flare-ups of pain, and on June 2016 VA examination there was no pain noted on examination or evidence of pain with chewing.

A rating greater than 20 percent has not been warranted at any time under the former or new version of DC 9905.  Even considering the entirety of the Veteran's disability and resulting impairment, it has never approximated inter-incisional range limited to 20 mm or less.  The Veteran has been noted to have had a mandibular fixed bridge placed in the anterior as a result of her "wearing down" her teeth, and that the Veteran, during her April 2015 Board hearing, testified that she had had to have her bottom front teeth replaced due to her TMJ syndrome with bruxism.  However, there is no indication in the record that the Veteran has incurred loss of substance of the body of the maxilla or mandible due to her TMJ with bruxism, that any lost teeth cannot be restored by suitable prosthesis, or that all upper or lower teeth on any side are missing.  Thus, no separate rating under 38 C.F.R. § 4.150, DC 9913, is warranted.  Even considering all of the Veteran's symptoms and functional impairments due to her TMJ syndrome with bruxism, as noted above, such are reasonably contemplated in the level of temporomandibular disability of interincisal range limited to 31 to 40 mm prior to August 8, 2017, and interincisal range limited to 20 to 30 mm, or interincisal range limited to 30 to 34 mm with dietary restrictions to soft and semi-solid foods, beginning that date.

Accordingly, an initial rating in excess of 10 percent for TMJ syndrome with bruxism prior to August 8, 2017, is not warranted, and rating of 20 percent, but no greater, is warranted beginning August 8, 2017.


ORDER

An initial rating in excess of 10 percent for TMJ syndrome with bruxism prior to August 8, 2017, is denied.

A rating of 20 percent, but no greater, for TMJ syndrome with bruxism beginning August 8, 2017, is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


